DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00325-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


EAST TEXAS MEDICAL CENTER 
ATHENS AND EAST TEXAS MEDICAL
CENTER REGIONAL                                       §     APPEAL FROM THE 3RD
HEALTHCARE SYSTEM,
APPELLANTS
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF

SONJA BASS, INDIVIDUALLY AND
AS NEXT FRIEND OF DAVID WAYNE
CORNELIUS, AN INCAPACITATED             §     HENDERSON COUNTY, TEXAS
INDIVIDUAL,
APPELLEE





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In its motion, Appellant states that the parties have
reached an agreement that disposes of all issues presented for appeal.  Because Appellant has met
the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and the
appeal is dismissed. 
Opinion delivered February 28, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)